Per Curiam.
Defendant was convicted by a jury of armed robbery, contrary to MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28.797). His appeal as of right from that conviction is met by a motion to affirm. GCR 1963, 817.5(3).
The single question on appeal is whether the evidence warranted a finding of guilt beyond a reasonable doubt. It is manifest that the question pre*79sented, on which decision of the cause depends, is so unsubstantial as to need no argument or formal submission. The record contains evidence to support the jury’s finding of defendant’s guilt beyond a reasonable doubt.
Motion to affirm is granted.